Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 1-4 should be labeled additionally with descriptive text (37 C.F.R. 1.83(a); MPEP 608.02(b), Form Paragraph 6.22, Examiner Note #1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 includes 2 periods, one at the end of the body and one at the end of “the total word vector being formed from at least two word vectors.”. Please remove one of the periods.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mental process without significantly more. The claim(s) recite(s) language directed towards classification of a document or text data including providing a representation of text data, using a model to predict classification, wherein the representation of text data includes word vectors and weights. Such can be performed by a human using pen and paper. This judicial exception is not integrated into a practical application because the claim fails to include positively recited limitations integrating the abstract idea into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim fails to include language indicating significantly more than the judicial exception. Hence, claim 14 is ineligible.
	Claims 15-20 merely recites language adding to the judicial exception, but fails to include language integrating the judicial exception into practical application and/or language indicating significantly more than the judicial exception. Hence, such claims are ineligible.
Claims 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mental process without significantly more. The claim(s) recite(s) language directed towards classification of a document or text data including training a model for automatically classifying text modules of text data based on a function of a representation of text data, wherein the representation includes word vectors and weights. Such can be performed by a human using pen and paper. This judicial exception is not integrated into a practical application because the claim fails to include positively recited limitations integrating the abstract idea into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim fails to include language indicating significantly more than the judicial exception. Hence, claim 21 is ineligible.
	Claims 22-23 merely recites language adding to the judicial exception, but fails to include language integrating the judicial exception into practical application and/or language indicating significantly more than the judicial exception. Hence, such claims are ineligible.
Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mental process without significantly more. The claim(s) recite(s) language directed towards classification of a document or text data including providing a representation of text data, using a model to predict classification, wherein the representation of text data includes word vectors and weights. Such can be performed by a human using pen and paper. The claim further recites “a processor; and a memory for an artificial neural network…” are merely directed towards a generic computer or device that performs the judicial exception. This judicial exception is not integrated into a practical application because the claim fails to include positively recited limitations integrating the abstract idea into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim fails to include language indicating significantly more than the judicial exception. Hence, claim 24 is ineligible.
	Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mental process without significantly more. The claim(s) recite(s) language directed towards classification of a document or text data including training a model for automatically classifying text modules of text data based on a function of a representation of text data, wherein the representation includes word vectors and weights. Such can be performed by a human using pen and paper. The claim further recites “a processor; and a memory for an artificial neural network…” are merely directed towards a generic computer or device that performs the judicial exception. This judicial exception is not integrated into a practical application because the claim fails to include positively recited limitations integrating the abstract idea into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim fails to include language indicating significantly more than the judicial exception. Hence, claim 25 is ineligible.
Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mental process without significantly more. The claim(s) recite(s) language directed towards classification of a document or text data including providing a representation of text data, using a model to predict classification, wherein the representation of text data includes word vectors and weights. Such can be performed by a human using pen and paper. The claim further recites “a non-transitory computer readable memory medium …” are merely directed towards a generic computer or device that performs the judicial exception. This judicial exception is not integrated into a practical application because the claim fails to include positively recited limitations integrating the abstract idea into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim fails to include language indicating significantly more than the judicial exception. Hence, claim 26 is ineligible.
Claim 27 merely recites language adding to the judicial exception, but fails to include language integrating the judicial exception into practical application and/or language indicating significantly more than the judicial exception. Hence, such claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14,16-21,23-26 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Zheng (US Patent No.: 10482118).

Claim 14, Zheng discloses 
Preamble: A computer-implemented method for processing text data (Fig. 2, 4) including a multitude of text modules (Fig. 2, label 212, 202 outputs word vectors for text modules), for automatically extracting pieces of information from the text data and/or in models for creating databases (Col. 3, lines 63-67 discloses “document classification can be performed using a machine learning process, in which documents form a corpus of text that is used to train a machine learning model.” Col. 5, lines 35-60 discloses word vectors are found in vector space or graph indicating the similarity between word vectors.), the method comprising the following steps: 
providing a representation of the text data (Fig. 2, label document representations); and 
using a model to predict a classification for each respective text module of the text data as a function of the representation of the text data (Col. 3, lines 60-67 discloses document classification and “to perform document classification, each document is processed to provide a respective document representation.” Col. 6, lines 34-55 discloses clustering or classification of word-vectors, wherein word vectors represent each unique word in the text corpus or document.), 
the providing of the representation of the text data (Fig. 2, label document representations) including providing a total word vector for each respective text module of the text data (Fig. 2, label 202,214. Col. 5, lines 35-67 discloses “the word-vector engine 202 receives text data 212 and processes the text data 212 to provide word-vectors 214. … each unique word in the text corpus is assigned a corresponding vector within a vector space.), 
the total word vector being formed from at least two word vectors (Fig. 2, label 214 include a plurality of word vectors. Col. 5, lines 35-40 discloses “the word-vector engine 202 receives text data 212 and processes the text data 212 to provide word-vectors 214, wherein each unique word in the text corpus is assigned a corresponding vector or word vector. (Col. 5, lines 55-60)), and 
each respective word vector of the at least two word vectors being weighted as a function of properties of the respective text module (Col. 6, 14-33 discloses similarity score between word-vectors is calculated, wherein label 206 groups words based on similarity scores of their respective word vectors. (Col. 6, lines 34-40) This indicates each word vector includes a weight or similarity score.).
Claim 16, Zheng discloses further comprising: calculating a weight for each respective word vector (Col. 6, lines 14-46 discloses similarity score is calculated for word vectors and “groups the words based on similarity scores of their respective word vectors to provide groups. … the cosine similarity scores of word-vectors are compared to one another, and if the cosine similarity scores are determined to be sufficiently similar, the words represented by the respective word vectors are included in a cluster.” Such indicates a cosine similarity score is found for each word vector since such disclosure indicates grouping words is dependent on similarity of their respective word vectors.).  
Claim 17, Zheng discloses wherein a weight for each respective word vector is also calculated as a function of the respective word vector (Col. 6, lines 14-35 discloses “a measure of similarity between word-vectors” is used to calculate cosine similarity score for each word vector. The function is the measure of similarity between word vectors.).  
Claim 18, Zheng discloses wherein a first property of the properties of the respective text module represents a relative frequency of the respective text module in the text data and/or a second property of the properties of the respective text module represents a length of the respective text module and/or a third property of the properties of the respective text module represents a form of the respective text module and/or a fourth property of the properties of the respective text module represents a syntactic category of the respective text module (Col. 4, lines 5-30,60-67 discloses text modules such as unique words found in the documents or text data include properties including length (each word includes a different length) and can include informal format or form of each word or text module.).  
Claim 19, Zheng discloses wherein weights of the respective word vectors of the total weight vector are transformed into a value range between 0 and 1 (Col. 6, lines 14-35 discloses weight of respective word vector is transformed into a value range between 0 and 1.).  
Claim 20, Zheng discloses wherein the total word vector for each respective text module is formed from a sum of at least two weighted word vectors. (Col. 6, lines 34-55 discloses “in some examples, a difference is determined between the cosine similarity scores …”. This indicates a summation in the form of difference or subtraction wherein subtraction is merely the first value added to a negative of the second value.)  
Claim 21, Zheng discloses
training a model for automatically classifying text modules of text data (Col. 3, lines 63-67 discloses “document classification can be performed using a machine learning process, in which documents form a corpus of text that is used to train a machine learning model.”), 
the model being trained as a function of a representation of the text data (Col. 3, lines 65-67 discloses “document classification can be performed using a machine learning process, in which documents form a corpus of text that is used to train a machine learning model. To perform such document classification, each document is processed to provide a respective document representation.” Fig. 2 shows the function or actions performed to generate document representation for classification such as disclosed in Col. 6, lines 34-55.), 
the representation including a total word vector for each respective one of the text modules of the text data (Fig. 2, label 202,214. Col. 5, lines 35-67 discloses “the word-vector engine 202 receives text data 212 and processes the text data 212 to provide word-vectors 214. … each unique word in the text corpus is assigned a corresponding vector within a vector space.), 
the total word vector being formed from at least two word vectors (Fig. 2, label 214 include a plurality of word vectors. Col. 5, lines 35-40 discloses “the word-vector engine 202 receives text data 212 and processes the text data 212 to provide word-vectors 214, wherein each unique word in the text corpus is assigned a corresponding vector or word vector. (Col. 5, lines 55-60)),
 each respective word vector of the at least two word vectors being weighted as a function of properties of the respective text module (Col. 6, 14-33 discloses similarity score between word-vectors is calculated, wherein label 206 groups words based on similarity scores of their respective word vectors. (Col. 6, lines 34-40) This indicates each word vector includes a weight or similarity score.).  
Claim 23, Zheng discloses wherein the model is trained to weight a domain-specific word vector of the at least two word vectors for a domain-specific text module of the respective text modules, more heavily than a domain-nonspecific word vector of the at least two word vectors (Col. 4, lines 29-51 discloses “IN some examples, weighting (e.g., binary, term frequency and inverse document frequency (TF-IDF) can be applied to the respective features of the vector. The example above depicts binary weighting (i.e., 1 if the word is present in the document (domain specific text module) and 0 if the word is not present in the document (domain non-specific text module).” Such section also discloses each word is a feature of the respective document representation, wherein feature indicates the word vector. Depending on the at least two word vectors are in or not in the document, the weighting is performed according to such portion of the disclosure.).  
Claim 24, Zheng discloses
a processor (Fig. 4, label 410); and 
a memory for an artificial neural network (Fig. 4, label 420. Col. 1, lines 18-25 discloses machine learning process, wherein artificial neural network is a type of machine learning process. Col. 5,43-67 discloses word2vec, wherein word2vec includes a neural network model.); 
the device configured to: provide a representation of the text data (Fig. 2, label document representations); and 
using a model to predict a classification for each respective text module of the text data as a function of the representation of the text data (Col. 3, lines 60-67 discloses document classification and “to perform document classification, each document is processed to provide a respective document representation.” Col. 6, lines 34-55 discloses clustering or classification of word-vectors, wherein word vectors represent each unique word in the text corpus or document.), 
the providing of the representation of the text data (Fig. 2, label document representations) including providing a total word vector for each respective text module of the text data (Fig. 2, label 202,214. Col. 5, lines 35-67 discloses “the word-vector engine 202 receives text data 212 and processes the text data 212 to provide word-vectors 214. … each unique word in the text corpus is assigned a corresponding vector within a vector space.), 
the total word vector being formed from at least two word vectors Fig. 2, label 214 include a plurality of word vectors. Col. 5, lines 35-40 discloses “the word-vector engine 202 receives text data 212 and processes the text data 212 to provide word-vectors 214, wherein each unique word in the text corpus is assigned a corresponding vector or word vector. (Col. 5, lines 55-60)), and 
each respective word vector of the at least two word vectors being weighted as a function of properties of the respective text module (Col. 6, 14-33 discloses similarity score between word-vectors is calculated, wherein label 206 groups words based on similarity scores of their respective word vectors. (Col. 6, lines 34-40) This indicates each word vector includes a weight or similarity score.).  
Claim 25, Zheng discloses 
a processor (Fig. 4, label 410); and 
a memory for an artificial neural network (Fig. 4, label 420. Col. 1, lines 18-25 discloses machine learning process, wherein artificial neural network is a type of machine learning process. Col. 5,43-67 discloses word2vec, wherein word2vec includes a neural network model.); 
wherein the device is configured to: 
train a model for automatically classifying text modules of text data (Col. 3, lines 63-67 discloses “document classification can be performed using a machine learning process, in which documents form a corpus of text that is used to train a machine learning model.”), 
the model being trained as a function of a representation of the text data (Col. 3, lines 65-67 discloses “document classification can be performed using a machine learning process, in which documents form a corpus of text that is used to train a machine learning model. To perform such document classification, each document is processed to provide a respective document representation.” Fig. 2 shows the function or actions performed to generate document representation for classification such as disclosed in Col. 6, lines 34-55.), 
the representation including a total word vector for each respective one of the text modules of the text data (Fig. 2, label 202,214. Col. 5, lines 35-67 discloses “the word-vector engine 202 receives text data 212 and processes the text data 212 to provide word-vectors 214. … each unique word in the text corpus is assigned a corresponding vector within a vector space.), 
the total word vector being formed from at least two word vectors (Fig. 2, label 214 include a plurality of word vectors. Col. 5, lines 35-40 discloses “the word-vector engine 202 receives text data 212 and processes the text data 212 to provide word-vectors 214, wherein each unique word in the text corpus is assigned a corresponding vector or word vector. (Col. 5, lines 55-60)),
each respective word vector of the at least two word vectors being weighted as a function of properties of the respective text module (Col. 6, 14-33 discloses similarity score between word-vectors is calculated, wherein label 206 groups words based on similarity scores of their respective word vectors. (Col. 6, lines 34-40) This indicates each word vector includes a weight or similarity score.).  
Claim 26, Zheng discloses 
A non-transitory computer-readable memory medium on which is stored a computer program (Col. 9, lines 40-50 discloses one or more memories for storing instructions and data.), the computer program including computer-readable instructions (Col. 9, lines 40-50 discloses one or more memories for storing instructions and data.) for processing text data (Fig. 2, 4) including a multitude of text modules (Fig. 2, label 212, 202 outputs word vectors for text modules), for automatically extracting pieces of information from the text data and/or in models for creating databases (Col. 3, lines 63-67 discloses “document classification can be performed using a machine learning process, in which documents form a corpus of text that is used to train a machine learning model.” Col. 5, lines 35-60 discloses word vectors are found in vector space or graph indicating the similarity between word vectors.), the instructions, when executed by a computer, causing the computer to perform the following steps: 
providing a representation of the text data (Fig. 2, label document representations); and 
using a model to predict a classification for each respective text module of the text data as a function of the representation of the text data (Col. 3, lines 60-67 discloses document classification and “to perform document classification, each document is processed to provide a respective document representation.” Col. 6, lines 34-55 discloses clustering or classification of word-vectors, wherein word vectors represent each unique word in the text corpus or document.), 
the providing of the representation of the text data (Fig. 2, label document representations) including providing a total word vector for each respective text module of the text data (Fig. 2, label 202,214. Col. 5, lines 35-67 discloses “the word-vector engine 202 receives text data 212 and processes the text data 212 to provide word-vectors 214. … each unique word in the text corpus is assigned a corresponding vector within a vector space.), 
the total word vector being formed from at least two word vectors (Fig. 2, label 214 include a plurality of word vectors. Col. 5, lines 35-40 discloses “the word-vector engine 202 receives text data 212 and processes the text data 212 to provide word-vectors 214, wherein each unique word in the text corpus is assigned a corresponding vector or word vector. (Col. 5, lines 55-60)), and 
each respective word vector of the at least two word vectors being weighted as a function of properties of the respective text module (Col. 6, 14-33 discloses similarity score between word-vectors is calculated, wherein label 206 groups words based on similarity scores of their respective word vectors. (Col. 6, lines 34-40) This indicates each word vector includes a weight or similarity score.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US Patent No.: 10482118) in view of Mittal (Title: Thinking, Fast and Slow: Combining vector spaces and knowledge graphs).
Claim 15, Zheng discloses wherein the databases are vector space mapping word vectors (Col. 5, lines 40-67), but fails to disclose the databases are structured knowledge databases or knowledge graphs.
Mittal et al discloses linking knowledge graph nodes to their embeddings in a vector space. (Page 2, col. 1, paragraph starting with “An important task …” and Section III.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Zheng’s disclosure of word2vec by including knowledge graphs as disclosed by Mittal et al so to improve the quality of the results by including advantages of knowledge graphs. (V. Conclusion)
Claim 27, Zheng discloses wherein the method is used to extract pieces of information from the text data (Col. 5, lines 35-67 discloses processing the text data to generate word vectors and “Word-vectors are positioned in the vector space such that words that share common contexts in the text corpus are located in close proximity to one another in the vector space.”). Such indicates pieces of information from the text data.).
Zheng discloses Word2Vec is used to generate word-vectors, wherein Word2Vec include word distribution over a vector space (Col. 5, lines 35-67), but fails to disclose the pieces of information being used to create knowledge graphs.
Mittal et al discloses the pieces of information being used to create knowledge graphs (Section VKG structure discloses a knowledge graph in associated with word vector in vector space.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Zheng’s disclosure of word2vec by including knowledge graphs as disclosed by Mittal et al so to improve the quality of the results by including advantages of knowledge graphs. (V. Conclusion)

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US Patent No.: 10482118) in view of Yang et al (Title: Hierarchical Attention Networks for Document Classification).
Claim 22, Zheng discloses the model includes clustering words based on similarity scores of their respective word vectors to provide groups (Col. 6, lines 34-55), but fails to disclose wherein the model includes an attention function and the method further includes training the attention function.  
	Yang et al discloses generating word embeddings through word2vec model including attention model (Page 205, Equation 1, Vdi as the document embedding, wai as the weight for each word wi in the document. Fig. 1 label ewi shows the word embedding or vector and associated weight wai.) and training the attention function (page 205 discloses training process learns the context embedding ydi and word embedding ewi, wherein ewi is based on an attention mechanism, which indicates training of the attention mechanism.). It would be obvious to one skilled in the art before the effective filing date of the application to substitute one well known element of word2vec to output word vectors as disclosed by Zheng for document classification with another well known element of document classification with attention model for word embedding as disclosed by Yang et al so to improve performance of the document classification.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA WONG/Primary Examiner, Art Unit 2655